Order filed, September 17, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00801-CV
                                   ____________

                 IN THE INTEREST OF M.S.D., CHILD, Appellant


                       On Appeal from the 387th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-DCV-191748


                                       ORDER

       The reporter’s record in this case was due September 10, 2012, 2012. See Tex. R.
App. P. 35.1. On September 11, 2012, this court ordered the court reporters to file the
record on or before September 24, 2012. To date, the record has not been filed with the
court. Because the reporter’s record will not be filed within the time prescribed in the
first order, the court GRANTED IN PART AND DENIED IN PART your request and
issues the following order.

       We order Winona Williams, the official court reporter, to file the record in this
appeal on or before October 1, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Winona
Williams does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM